Case 19-40490-elm13 Doc 29 Filed 05/07/19 Entered 05/07/19 14:03:22 Page 1 of 2

Case 19-04046-elm Doc 3 Filed 05/02/19 + Entered 05/02/19 10:17:20 Page 2 of 2
In Re: Fatal v. El Eisawi
Case No. 19-40490-elm13 —13
Adv. No. 19-04046-elm

SUMMONS SERVICE EXECUTED

 

 

1 Rogier Tocauncin
ot DOKKousnN Lats Eiri
certify:

If service was made by personal service, by residence service, or pursuant to state law, | further certify that | am,
and all times during service of process was, not less than 18 years of age and not a party to the matter concerning
which service of process was made;

That on the eo day of MGU ; a 6] 7 I served a copy of the

within summons, together with the complaint filed in this proceeding, on

War Hasnr 6 Ersav'

 

the defendant in this proceeding, by {describe here the mode of service}

Fries Clas nail = Retocn BeCAtek Rquerdol

the said defendant at

24a wmosaa, CAs,
(eOnd Prarie , TX 150SQ

I certify under penalty of perjury that the foregoing is true and correct.

a es a Beat

(Date) (Signature)

“1257 Soothadge Uh dove TOS) Horst, Ty West

State mailing address
Case 19-40490-elm13 Doc 29 Filed 05/07/19 Entered 05/07/19 14:03:22 Page 2 of 2

Vast LU-U4U40-EII UUL OS riteu UUZ/LY  ENMLETeG UD/UZ/LY LUIL/:ZU Page Z OT Z

In Re: Fatal v. El Eisawi
Case No. 19-40490-—elm13 —13
Adv. No. 19—04046—elm

SUMMONS SERVICE EXECUTED

 

1 Ragin TaCausne\n
ot DOKKootn Law Firm

certify:

If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am,
and all times during service of process was, not less than 18 years of age and not a party to the matter concerning
which service of process was made;

That on the 3 day of May , 2 alY I served a copy of the

within summons, together with the complaint filed in this proceeding, on

Wai Hasan 6 Etsaw!

the defendant in this proceeding, by {describe here the mode of service}

Fics’ Clas wnail - Retocn Cecrses requerréel

the said defendant at

242A wmosaa, Crs,
Keondpraccie ,TX 150SQ

I certify under penalty of perjury that the foregoing is true and correct.

Executed on S-1 a 4 ay,

(Date) 6 (Signature)

* 1937 SouPhnd3e Oh Sorte TOS, Horst, Ty WGO]ESE

State mailing address
